DETAILED ACTION

Response to Amendment
Applicant's amendment filed 03/08/2021 has been entered.  Currently, claims 1-116 are pending and claim 4, 7-16, 21-25, 33, 36-45, 50-54, 62, 65-74, 79-83, 91, 94-103 and 108-112 are withdrawn.


Election/Restrictions
Applicant’s election of the species of borosilicate glass, no separate coupling agent layer, an organic coupling agent and a polymer containing a siloxane monomer in the reply filed on 08/20/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon reconsideration, the Examiner made an inadvertent mistake in the Non-final action mailed 12/08/2020 in considering claim 1 withdrawn because applicants amended claim 1 to remove the limitations of “disposed between the polymer and the exterior surface of the glass body”, and therefore the claims 1-3, 5, 6, 17-20, and 26-29 are being rejoined.  As such, the current action cannot be made a Final action.
Additionally, since applicants’ have overcome the rejection of silicones and silsesquioxanes, the elected invention has been broadened to include fluoropolymers.  Claims 5, 34, 63 and 92 have been rejoined.



Claim Rejections - 35 USC § 103
Claims 1-3, 5, 17-20, 26-32, 34, 46-49, 55-61, 63, 75-78, 84-90, 92, 104-107 and 113-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Iyer et al. (WO 2010/129758) of which US 2012/0097159 is the US national stage equivalent and will be used for teaching the claim limitations, in view of "European Pharmacopoeia 5.0" (http://pharmacyebooks.com/2009/09/european-pharmacopoeia-5-0-online.html, pg. 303).
With regard to claims 1-3, 5, 17-20, 26-32, 34, 46-49, 55-61, 63, 75-78, 84-90, 92, 104-107 and 113-116, Iyer et al. teach a medical inhalation device having components provided with a low surface energy using a coating system [0005].  The medical inhalation device comprises an aerosol container 1 that may be made of glass, which reads on applicants' glass body [0145]-[0146].  The coating composition may be formed from the polyfluoropolyether silanes of formula (Ia) and (IIb) in a thickness of from 2 nm to 100 nm [0169]-[0174] and [0178].  These materials would read on applicants' "low-friction coating" and “fluoropolymer” as it contains fluorine containing organic groups.  There may also be a cross-linking agent, such as the materials of formula IVa, including aminopropyl-trimethoxysilane, which reads on applicants’ coupling agent. 
The aerosol container is a component of the device that may be coated [0155].  The container may be coated on a surface that "will not come in contact with a medicament" or will "come in contact with a movable component".  The overall context 
Since Iyer et al. suggest placing their low surface energy coatings on the outer surface of their aerosol containers, it would have been obvious to one having ordinary skill to have made an aerosol container from glass as is taught by Iyer et al. and then to have coated said outer surface with the polyfluoropolyether silances as taught in Iyer et al.  There is specific motivation at [0155] of Iyer et al. to have made such an arrangement as one of ordinary skill would have recognized that the outer surface of the container may come into contact with the actuator 5 that is a sleeve around the aerosol container. 
The "European Pharmacopoeia 5.0" standard for pharmaceutical containers teaches that the containers may be a Type I colourless glass container that is borosilicate glass (pg. 303).
Since Iyer et al. and the "European Pharmacopoeia 5.0" are both drawn to glass containers for pharmaceuticals; it would have been obvious to one having ordinary skill in the art to have used the known borosilicate glass for pharmaceuticals as the glass container of Iyer et al.  This is a mere substitution of a known material for a known purpose.
Given the fact that the article of Iyer et al. in view of "European Pharmacopoeia 5.0" possesses the same materials for the same intended use as is claimed, the article .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9034442. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of borosilicate glass having a low-friction coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the light transmission, the thermal stability, and a polymer layer as dependent claims; however, the copending claims do not specifically teach the relative coefficients of 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to Col. 17, col. 31-39, col. 42, and col. 48 to col. 54 of US 9034442 which define what is meant by the polymer of the lubricious coating, including its relative coefficient of friction, the absolute coefficient of friction, and the light transmissions, and what may be glass type and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the lubricious coating of the copending claims be the same materials and have the same properties as presently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9428302. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of aluminosilicate glass having a coating, wherein the copending heat-tolerant coatings reads on the pending coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the light transmission, the thermal stability, and a coupling agent layer and a polymer layer as dependent claims; however, the copending independent claims do not specifically teach the light transmission, the thermal stability, the coefficient of friction properties, the composition of the polymer layer, or the glass type and its properties claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 20-22, col. 32 to col. 39 and col. 43-46 of US 9428302 which define what is meant by the polymer of the low-friction layer of the coating, including the relative 


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of US Patent No. 10273048. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of aluminosilicate glass having a coating, wherein the copending heat-tolerant coatings reads on a coating having the same coefficient of friction. The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the light transmission, the glass resistance and a coupling agent layer and a polymer layer as dependent claims; however, the copending independent claims do not specifically teach the coefficient of friction properties claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0166] and [0192]-[0201] of 13/827732 which define what is meant by the coupling agent of the coupling agent layer, including inorganic coupling agents, and what the coefficient of friction of the coating may be; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed, and it would also have been obvious to have had the coatings have the same properties as presently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 10273049. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to aluminosilicate glass containers comprising a body of glass having a coating, wherein the copending heat-tolerant 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0169], [0170], [0182], [0187] to [0197] and [0208]-[0217] of 13/930647 which define what is meant by the polymer of the low-friction layer of the coating, including the relative coefficient of friction, what may be the material of the coupling agent layer, including inorganic compounds, and what the properties of the coated glass container may be; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed and to have had the container have the properties claimed.  Additionally, it would have been obvious to have made the thickness of the 


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 of US Patent No. 10307333. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending lubricious coatings, i.e. tenacious organic coatings, read on a coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the light transmission, the glass resistance, the glass type, and a coupling agent layer and a polymer layer as dependent claims; however, the copending independent claims do not specifically teach the relative coefficients of friction, the thermal stability, the composition of the polymer layer, the coupling agent material, or the glass type claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0170]-[0179], [0187]-[0191], [0202], [0231], [0239] of 14/075620 which define what is meant by the polymer of the low-friction layer of the coating, including the relative coefficient of friction, what may be the material of the coupling agent, including inorganic compounds, and what the properties of the lubricious coating may be; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed, and to have made the properties of the coated glass container be the same as claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 10023495. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending lubricious coatings reads on a coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the light 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0156]-[0160], [0166]-[0175], [0183]-[0187], [0197], [0198],  [0213], [0227], and [0235] of 14/075630 which define what is meant by the polymer of the polymer layer, including the relative coefficient of friction, and what may be the material of the coupling agent layer, including inorganic compounds, the arrangement of the coupling agent and the polymer, and the properties of the glass container with a lubricous coating; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed and to have made the glass container with a lubricous coating have the same properties as claimed.  Additionally, it would have been obvious 


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40, 44-46, and 54-65 of US Patent No. 10117806. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending lubricious coatings reads on a coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the light transmission, the glass resistance, the glass type, and a coupling agent layer and a polymer layer as dependent claims; however, the copending independent claims do not specifically teach the relative coefficients of friction, the light transmission, the composition of the polymer layer, the composition of the coupling agent layer, or the glass resistances claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0168]-[0177], [0185]-[0189], [0199], [0200], [0215], [0229], and [0237] of 14/075593 which define what is meant by the polymer of the polymer layer, what is meant by the lubricious coating and its coefficient of friction, and what may be the material of coupling agent layer, including inorganic materials, the arrangement of the coupling agent layer and the polymer layer, and the properties of the coated glass containers; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed and to have made the copending glass container have the properties claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of US Patent No. 9763852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a coating having the same coefficient of friction.  The present claims are broad enough to have all 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0087], [0110]-[0112], [0136]-[0145], [0152], [0153], [0167], and [0168] of 13/780740 which define what the relative coefficient of friction may be of the low-friction layer, what may be the material of the coupling agent layer, including inorganic materials, the properties/type of the glass, the light transmission, and the thermal stability; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed, and to have made the glass and the coated glass article have the same properties as claimed.  Additionally, it would have been obvious to 


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of US Patent No. 9775775. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the light transmission, a total layer thickness, a coupling agent layer and a polymer layer either in the independent or dependent claims; however, all of the copending independent claims do not specifically teach the relative coefficients of friction, the composition of the coupling agent layer, the individual layer thicknesses, or the glass properties.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0087], [0110]-[0112], [0136]-[0145], [0152], [0153], [0167], and [0168] of 14/812902 which define the relative coefficient of friction may be of the low-friction layer, what may be the material of the coupling agent layer, including inorganic materials, the properties/type of the glass, the light transmission, and the thermal stability; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed, and to have made the glass and the coated glass article have the same properties as claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 9668936. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of borosilicate glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0087], [0110]-[0112], [0136]-[0145], [0152], [0153], [0167], and [0168] of 14/812898 which define the relative coefficient of friction may be of the low-friction layer, what may be the material of the coupling agent layer, including inorganic materials, the properties/type of the glass, and the light transmission; therefore, it would have been obvious to one of ordinary skill in the art to have made the polymer and coupling agent of the coating of the copending claims be the same materials as presently claimed, and to have made the glass and the coated glass article have the same properties as claimed.  Additionally, it would have been obvious to have made the thickness of the 


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent No. 10507164. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the properties of the glass, the depyrogenation conditions, the relative coefficients of friction, the absolute coefficients of friction, and the light transmission after depyrogenation; however, all of the copending independent claims do not specifically teach the functional limitations claimed, the thermal stability, the materials of the coupling agent layer, or the materials of the polymer claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0121], [0126], [0183], [0184], [0197], [0227], and [0235] of 15/331120 which define what is meant by the materials of the coupling agent layer, the materials of the polymer, or the overall light transmission; therefore, it would have been obvious to one of ordinary skill in the art to have made the coated glass package of the copending claims be the same materials and the same properties as presently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent No. 9744099. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the properties of the glass, the glass types, the depyrogenation conditions, the relative coefficients of friction, and the 
It would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money and it would have been obvious to have made the polymer of the coating be silicones as in the dependent claims.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37, 53-55 and 58-96 of US Patent No. 9918898. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the properties of the glass, the glass types, the depyrogenation conditions, the relative coefficients of friction, and the coefficients of friction; however, all of the copending independent claims do not specifically teach the materials of the low-friction coating.
It would have been obvious to have made the thickness of the coating any amount in order to have the coefficient of friction without adding so much as to have excess coating that wastes money and it would have been obvious to have made the polymer of the coating be silicones as in the dependent claim 21.


Claims 1-3, 5, 6, 17-20, 26-32, 34, 35, 46-49, 55-61, 63, 64, 75-78, 84-90, 92, 93, 104-107 and 113-116 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37, 53-55 and 58-96 of US Patent No. 10034816. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the properties of the glass, the glass types, the depyrogenation conditions, the relative coefficients of friction, and the coefficients of friction; however, all of the copending independent claims do not specifically teach the materials of the low-friction coating.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0087], [0100], [0110]-[0112], [0136]-[0145], [0152], [0153], [0167], and [0168] 


Response to Arguments
Applicant’s arguments, see Remarks, filed 3/08/2021, with respect to the 112 rejections and the prior art rejections based upon Dean et al. and Perrot have been fully considered and are persuasive.  The relevant rejections have been withdrawn. 


Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Applicants argue that there is no reason to have coated the outside of the container of Iyer et al. 
	The Examiner respectfully disagrees and notes that Iyer et al. teach at [0155] that the “entire surface of the component, including any surface or surfaces (if present) 
	Applicants argue on page 32 of their Remarks that treating the outside would make the O-ring, gasket seal and ferrule not work properly.
	The Examiner respectfully disagrees and notes that these structures are “crimped” onto the container [0147].  There is no evidence that placing a coating on the outside of the container would interfere with a crimped cap/ferrule; furthermore, the knowledge of one of ordinary skill would lead one to determine that a coating in this area would not have a deleterious effect on the crimped ferrule.  Given that the prima facie case of obviousness, the burden has shifted to applicants to provide evidence that the ferrule would not work with such a coating.  The Examiner has considered applicants’ suggestion and given the totality of the evidence along with the suggestions of the reference, the Examiner still maintains that his prima facie case of obviousness by the preponderance of the evidence was proper.
	Applicants disagree with the double patenting rejection in view of the claim amendments.
	The Examiner respectfully disagrees and notes that no specific rationale for disagreement or deficiency in the rejections has been pointed out to the Examiner.  Given the fact that the Examiner still see the claims are being not patentably distinct from the copending patents/applications, the Examiner maintains that the rejections are proper.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerard Higgins/Primary Examiner, Art Unit 1796